Citation Nr: 1502517	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  07-38 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant and her daughters


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1947 to October 1951 and from August 1955 to October 1957.  He died in January 2006, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the appellant's claim for service connection for the cause of the Veteran's death.  The Veteran testified at a hearing in July 2009 before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is associated with the Veteran's claims file.

The Board has remanded this case to the RO in September 2013 and July 2014, for due process and evidentiary development.  As noted in the latter remand, the Mississippi Veterans Affairs Board (MSVAB) advised that it was not the appellant's representative (it reiterated this in a statement dated in August 2014).  As the appellant has not provided valid authorization (VA Form 21-22 or 21-22a) signed by a representative, she is considered an unrepresented (pro se) claimant in this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's July 2014 remand directed that the appellant be contacted and asked to provide the name and address of the hospice care provider who furnished care to the Veteran from November 2005 until his death in January 2006, and to provide any necessary medical releases to obtain these records, as well as records from any other treatment the Veteran received prior to his death.  A letter was sent to the appellant dated July 28, 2014, requesting such information.  The letter also requested that she respond in 30 days.  Subsequently, in an October 2014 Supplemental Statement of the Case (SSOC), the RO indicated that the appellant failed to respond to the July 2014 letter, and denied the claim of service connection for the cause of the Veteran's death.  

However, upon review of the records that have been uploaded into Virtual VA (VVA) and the Veterans Benefits Management System (VBMS), which are electronic claims processing systems, the Board observes that the appellant did in fact respond to the July 28, 2014 letter by filing a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, dated in August 2014.  The VA Form 21-4142 lists G.K., West Clinic, and Methodist Hospice as treatment providers for the Veteran.  VA then sought records from the listed sources and received additional medical records from West Clinic and Methodist Hospice (G.K., responded by saying he was a "non-medical acquaintance" of the Veteran) in December 2014.  These records have not been reviewed by the RO, and in a statement received in November 2014, the appellant indicated that she chose not to sign a form to waive her right to have the case remanded (sent back) to the RO to consider any additional evidence submitted into the file.  While the Board regrets further delay of this case, in accordance with the appellant's wishes, the new evidence must be considered initially by the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should consider, upon review of additional medical evidence added to the file since the October 2014 SSOC, whether any further development to include procuring a medical opinion is necessary to decide the claim.  

2.  Thereafter, the RO should adjudicate the claim of service connection for the cause of the Veteran's death, with consideration of the evidence added to the file (i.e., both the electronic and paper files) since the October 2014 SSOC.  If the benefit sought on appeal remains denied, the RO should furnish the appellant an SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2014).

